Title: To George Washington from John Barry, 30 May 1782
From: Barry, John
To: Washington, George


                        
                            Sir,
                            New London May 30th 1782
                        
                        I have the Pleasure to inform your Excellency that from the Account brought in here, the French Fleet from
                            France is by this time arrived in Virginia, they having Sailed upwards of two Months & was Seen six Days ago off
                            New York standing to the S.W. the Wind at N.E.—the above Acct we have by some Men landed on Block Island from on Board an
                            English Frigate that was Chac’d by them & escap’d under Cover of the Night.
                        The Commissary in this Place, Mr Shaw informs me that no prisoners is Exchang’d without your Excellencys
                            orders I have one favour to ask of Your Excellency that is that you will suffer a Captain by the Name of William Austine
                            taken in a Mercht Vessel from Turtollo bound to New York, to be Exchang’d or go in on Parole to send a
                            Captain of Equal Rank out for him—he is an Old Acquaintance of mine, and a particular Friend—if your Excellency will be
                            pleas’d to grant the above favor, I shall ever Esteem it as a Mark of your FriendShip for Sir Your Excellencys Most Obedt
                            & Verry humble servant
                        
                            John Barry

                        
                    